Citation Nr: 1631121	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected myositis ossifications, right thigh.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded this matter for further development in October 2014 and April 2015.  In September 2015, the Board issued a decision denying the Veteran's claim for a disability rating in excess of 10 percent for right thigh myositis ossifications, and remanded the issues of entitlement to a total disability rating based on individual unemployability; entitlement to service connection for a right knee disorder, to include as secondary to service-connected right thigh myositis ossifications; and entitlement to service connection for a left knee disorder, to include as secondary to service-connected right thigh myositis ossifications.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2016 Order, the Court vacated that portion of the Board decision that denied an increased rating and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  The issue has since been returned to the Board for further appellate consideration.

In the September 2015 decision/remand, the Board additionally referred the issues of entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected right thigh myositis ossifications; entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected right thigh myositis ossifications; entitlement to service connection for a left hip disorder, to include as secondary to service-connected right thigh myositis ossifications; entitlement to service connection for a back disorder, to include as secondary to service-connected right thigh myositis ossifications; and entitlement to service connection for a left leg disorder, to the Agency of Original Jurisdiction (AOJ) for initial consideration.  The record does not reflect that the AOJ has adjudicated these matters; accordingly, the Board is again referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, remand is required to provide the Veteran adequate VA examination and to ensure compliance with the Joint Motion.

The Joint Motion stated that an adequate examination had not yet been provided pertaining to the severity of the Veteran's service-connected right thigh myositis ossifications, as measurements from range of motion testing of the right hip/thigh in weight-bearing were not recorded on any examination report.  When the rating criteria for a musculoskeletal disability are based on limitation of motion, an adequate examination must adequately record functional loss on use or due to flare-ups in accordance with the factors listed in 38 C.F.R. § 4.40.  Deluca v. Brown, 8 Vet. App. 202, 205-06 (1995).  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59; see also Correia v. McDonald, __ Vet App. __ 2016 WL 3591858 *10 (July 5, 2016) (holding that 38 C.F.R. § 4.59 requires that adequate joint testing for pain include range of motion performed under such conditions); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  On remand, the Veteran should be scheduled for an additional examination that includes testing for pain under these conditions, in order to assess the current severity and manifestations of his service-connected right thigh disability. 

On remand, the AOJ should further review the evidence of record and consider whether extraschedular consideration is warranted, given the Veteran's assertions that pain from his service-connected right thigh disorder has interfered with his sleep.

Finally, as the Board is remanding this matter for further development, the AOJ should take steps to obtain any outstanding VA treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all of the Veteran's outstanding VA treatment records, including those from October 2015 to present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA joints examination with an appropriate medical professional to assess the current severity of the Veteran's service-connected right thigh myositis ossifications.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should complete the following:

a.  Conduct full range of motion studies for both the left and right hip/thigh and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the four following conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each thigh after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups for each hip/thigh.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of each hip/thigh during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d.  Comment on the functional impact of the Veteran's right thigh myositis ossifications on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.  

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  In light of the April 2016 JMR (effectuated by CAVC) findings that the record contained evidence that the Veteran's condition caused sleep impairment (("March 7, 2012, clinic note in which Appellant reported that his ongoing back pain and leg dyesthesia makes it difficult for him to sleep); . . . (January 6, 2011, triage note in which the physician noted that Appellant complained
that 'leg pain is so bad that he can't sleep'); . . . (June 16, 2009, Function Report wherein Appellant reports that his condition causes restless sleep and leg cramps), . . . (January 30, 2009, VA examination noting that Appellant experienced restless sleep because of pain")), the AMC/RO should consider in the first instance whether a referral to the Director of Compensation Service for extraschedular consideration of the issue of entitlement to a higher rating for service connected myositis ossifications, right thigh is warranted.  If referral is deemed warranted, the Veteran's claim should be referred to the Director of Compensation Service for extraschedular consideration.

4.  Thereafter, then readjudicate the Veteran's claim for entitlement to a disability rating in excess of 10 percent for service-connected right thigh myositis ossifications in light of the expanded record.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







